Case 1:18-cv-12569-ADB Document12 Filed 12/26/18 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MASSACHUSETTS

 

TODD L. MYERS, Pro Se
231 Independence Dr.
Chestnut Hill, MA 02446

Vv.
US DEPARTMENT OF JUSTICE
950 Pennsylvania Avenue NW
Washington, D.C. 20530-0001
And
FEDERAL BUREAU OF INVESTIGATION

935 Pennsylvania Avenue NW
Washington, D.C. 20530-0001

 

 

Civil Action No. 1:18-CV-12569-ADB

MOTION FOR SUMMARY JUDGEMENT

Request for expedited consideration
pursuant to 28 U.S.C §1657(a)
1.

Case 1:18-cv-12569-ADB Document 12 Filed 12/26/18 Page 2 of 13

INTRODUCTION

The appellant in the above action, Todd L. Myers, moves the Court for summary
judgment on appellant's claims pursuant to Federal Rule of Civil Procedure 56(c). A party is
entitled to summary judgment if “there is no genuine issue as to any material fact and...
the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). The appellant
does so in order to avoid the cost and delay of a lengthy litigation especially given the fast
track status of criminal actions where he is the defendant and as a result of the clear points
of contact provided by the federal agencies who drove the investigation which resulted in
the Commonwealth of Massachusetts v. Todd L. Myers.

“For cases in which the unresolved issues are primarily legal rather than factual, summary
judgment is particularly appropriate.” Essex Ins. Co, v. McFadden, No. 6:09-cv-00793, 2010
WL 2246293, at *3 (E.D. Tex. June 3, 2070). In support of this motion, the appellant will
highlight a few specific points of fact highlighting federal involvement in the investigation
leading up to the Commonwealth v. Todd L. Myers as well as documents related to this and
the most recent escalations of administrative violence. The appellant further respectfully
refers the Court to the previously submitted Complaint for Declaratory Relief, Affidavit and
Memorandum of Reasons and their supporting documents generally as overwhelming
evidence of the unbelievable scope of administrative violence to which the appellant has
been subjected. “In determining whether a moving party has met its burden of persuasion,
the court is obliged to take account of the entire setting of the case, and must consider all
papers of record as well as any materials prepared for the motion. 10A Wright § 2721, p. 44.”

Celotex Corp. v. Catrett 477 US. 317 [Note 2/2] (1986), \Nhile the source of these actions
Case 1:18-cv-12569-ADB Document12 Filed 12/26/18 Page 3 of 13

may be in question, their existence and number and almost certain negative outcome for the
appellant beg further exploration.

3. The escalation of the administrative violence experienced by the appellant is a driving
reason behind this filling. The appellant has finally been able to obtain documentation
regarding the difficulties he has experienced when trying to attach anything to any of his
dockets. These difficulties, or “frictions”, can be found not only in the public sphere but also
in the private sector and need to be confronted before the appellant's next filing is
regarding Habeas Corpus and is filed using a crayon and lined paper. The appellant has
attached two of the most recent “frictions” or difficulties experienced while attending to his
legal responsibilities.

4. The first relates to the last filing here is U.S. District Court. Here' one can see receipts
collected by the appellant after providing service to the Deparment of Justice ("DOJ") and
Federal Bureau of Investigation ("FBI") regarding this action. The time on the receipt
collected by the appellant can be seen to be 3:58 PM, two minutes before the signed
certification would have become invalid and the appellant could be charged with perjury.
Interestingly, the receipt provided by Federal Express Corp., online incorrectly states the time
of the transaction as 4:01PM.

5. Inconveniences and errors such as these have become commonplace for the appellant —
as previously shown. Unfortunately, such problems continue and have entered even the

operations surrounding hearings as well, hence the referral in the introduction. The

 

1 Please see Federal Express Corp receipts pages 1-3 (please note all page numbers refer to attached docs which
can be found at the rear) ,
Case 1:18-cv-12569-ADB Document12 Filed 12/26/18 Page 4 of 13

appellant has finally been able to document a hearing where his criminal action was to be
weighed but no posting regarding the matter could be found. A schedule was posted
outside the courtroom but his scheduled hearing was not to be found on it. Nor was there a
record of the hearing in the Suffolk County Superior Court clerk's office. The appellant took
both morning schedules and the afternoon schedule — they can be found attached’. It was
not until the appellant stopped the court where his previous motions had been held and
demanded access to his docket and calendar® that he was even informed of where and when
his trial was to commence. Accordingly, the appellant asks the Court what type of due
process can one expect when it is made difficult, if not impossible, to serve documents ina
timely manner or to even be informed of when and where one’s trial is being held?

“If the defendant produced not one, but 100 eyewitnesses, while the plaintiff
stuck with his single witness, would that case, under the Court's holding, still go to the
jury? After all, although the plaintiff's burden in this hypothetical contract action is to
prove his case by a mere preponderance of the evidence, the judge, so the Court tells us,
is to ‘ask himself... whether a fair-minded jury could return a verdict for the plaintiff on
the evidence presented.’ Ante at 477 U.S. 252." Anderson v. Liberty Lobby, inc, 477 US.
242 (1986).

STATEMENT OF ISSUES

6. Mr. Myers has requested the documents and communications related to the appellant
since the faulty FBI Criminal Justice Information Services, (“CJIS”) information was entered
more than five years ago when the two Palmetto State Arms AR-15 lowers were legally

purchased in Massachusetts. In addition, the appellant has requested the privilege logs

 

2 Please see “Comm. Of Mass. Suffolk County Criminal — Criminal Daily result List CRCM and SUCRCM” pages 4 — 8,
“Comm. Of Mass. Suffolk County Criminal — Criminal Daily result List CR1 Criminal 1” pages 9 — 19 and “Office of
Maura A. Hennigan, Clerk Magistrate, Wed. Dec 12, 2018” page 20

3 Please see “CourtView Justice Solutions Criminal Case Summary 1884CRO0739” page 21
Case 1:18-cv-12569-ADB Document12 Filed 12/26/18 Page 5 of 13

associated with the appellant's Department of Justice/FBI files so as to facilitate a more
complete exploration of the facts of the case for the combined benefits of impeachment
going forward and developing a more effective defense. For a more detailed examination of
the request please see page 11 of the appellant's “Complaint for Injunctive and Declaratory
Relief” beginning with paragraph 37.

In question is the inadequate response of the FBI and the DO) to the initial Touhy
Request sent by the appellant. The appellant has commenced an appeal under the
American Procedure Act, 79-404, 60 Stat. 237, where the court may overturn the agency's
decision to deny disclosure if the decision is found to be, “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with the law.” 5 U.S.C. § 706(2)(A). Of central

 

importance is the capacity in which the FBI participated in the investigation leading up to
April 10° illegal search and seizure of the Mr. Myers’ property at 231 Independence Drive in
Chestnut Hill, Massachusetts. The FBI's level of participation is essential in determining the

extent of the discovery that will be allowed the appellant as per:

Massachusetts Rules of Criminal Procedure Criminal Procedure, Rule 14: Pretrial
discovery:

The prosecution shall disclose to the defense, and permit the defense to discover, inspect
and copy, each of the following items and information at or prior to the pretrial
conference, provided it is relevant to the case and is in the possession, custody or control
of the prosecutor, persons under the prosecutor's direction and control, or persons who

have participated in investigating or evaluating the case and either regularly report to the
prosecutor's office or have done so in the case.

Fed. R. Civ. P. 26 (b)(1) - Discovery Scope and Limits - Scope in General. Unless
otherwise limited by court order, the scope of discovery is as follows: Parties may obtain
discovery regarding any non-privileged matter that is relevant to any party's claim or
defense and proportional to the needs of the case, considering the importance of the
Case 1:18-cv-12569-ADB Document 12 Filed 12/26/18 Page 6 of 13

issues at stake in the action, the amount in controversy, the parties’ relative access to
relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit. Information within this scope of discovery need not be admissible in
evidence to be discoverable.

i. “The distinction between matter relevant to a claim or defense and matter
relevant to the subject matter was introduced in 2000. The 2000 Note
offered three examples of information that, suitably focused, would be
relevant to the parties’ claims or defenses. The examples were “other

incidents of the same type, or involving the same product"; “information
about organizational arrangements or filing systems”; and “information that
could be used to impeach a likely witness." Such discovery is not
foreclosed by the amendments. Discovery that is relevant to the parties’

claims or defenses may also support amendment of t leadings t

new claim or defense that affects the scope of discovery.”

 

8. Until three weeks ago, the Assistant District Attorney Connelly denied any participation
of the FBI in the investigation of the appellant. Thus far, the appellant has only received one
document from the FBI — the incident report from Special Agent Andrew Howe?’ introducing
the highly unreliable Nasifs to the Boston Regional Intelligence Center ("BRIC") and therefore
the BPD. Therefore, the appellant has been denied any sort of proportional level of
discovery and information that the appellant believes is essential to his defense remains
elusive.

9. And finally, is the appellant entitled to a judgement as a matter of law on that count?

10. Therefore, in an effort to simplify the deliberative process implicit in a summary judgement

regarding “credibility determinations,”> the appellant, anticipating that the “the evidence of

 

4 Please see CW v. Todd Myers 000092 page 22
5 Anderson v. Liberty Lobby, Inc, 477 U.S. 242, 269 (1986).
Case 1:18-cv-12569-ADB Document12 Filed 12/26/18 Page 7 of 13

the non-movant is to be believed“* has used in this motion, in almost every instance, the

evidence put forth by the combined BRIC/FBI/BPD. And bearing, “the initial responsibility of

informing the... court of the basis for its motion, and identifying those portions of ‘the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material

fact,” Cefotex Corp. v. Catrett 477 US. 377, 323 (1986), the appellant presents the following:

1.
2.

1 photo from the BRIC raid on the appellant's home on April 17", 2018, page 30;

2 videos from the BRIC raid on the appellant’s home on April 17", 2018, see CD with
additional supporting photographs;

1 slide from a BRIC employee or intern documenting in broad terms the structure
and role of the BRIC, page 28;

4 incident reports from the BRIC or Boston Regional Intelligence Center — a fusion
center coordinating the work of federal and local law enforcement pages 22 - 25;

1 response from the Commonwealth of Massachusetts’ ADA Robert William Connelly
pages 26 - 27;

4 calendars from December 12", 2018 provided by Suffolk County Superior Court,
pages 4 - 21;

2 receipts from the same transaction with Federal Express Corporation, documented

in 3 photographs or screen captures, pages 1 - 3.

11. Before an analysis of these documents is conducted, please note that only one of these

pieces of evidence, the receipts (#7), is offered by the appellant. Numbers one through four

are BRIC/FBI/BPD documents and numbers five and six are both products of the

Commonwealth of Massachusetts. Therefore the appellant is in effect asking the Court, to

 

5 fd. at 269
Case 1:18-cv-12569-ADB Document 12 Filed 12/26/18 Page 8 of 13

rule for a summary judgement based primarily on documents offered by those prosecuting

him.

FACTS

12. The appellant submitted a Touhy Request on November the 28" to the DOJ and the FBI
and received a wholly unsatisfactory, boilerplate response. Therefore, appellant asks the
Court to assist in the production of documents and communications pertinent to the
Commonwealth of Massachusetts vs. Todd L. Myers, Docket No. 1884-CR-00739 as specified
in the appellant's “Complaint for Declaratory and Injunctive Relief" page 11 commencing
with paragraph 37.

13. The initial Touhy Request was sent as a result of the persistent and catalyzing influence
of the FBI, and therefore the DOJ, throughout the case and the events leading up to it. The
FBI, through the introduction of a thoroughly unreliable informant’, Dr. Ronald Nasif, began
the investigation into the appellant in the above action. Dr. Nasif's credibility is lacking due
to his recent loss of his license to practice medicine as a result of employing, as his
representative, a felon previously convicted for dealing drugs, see Board of Registration in
Medicine v. Nasif, M.D, 2017, Docket No. RM-16-163. This is in addition to two recent
malpractice lawsuits he recently faced as well as his family’s involvement in a local Ponzi
scheme. While this is certainly and interesting cornerstone for a case, the errors and pitfalls

of the investigation are of a much earlier vintage.

 

? Please see CW v Todd Myers 000092 — FBI Special Agent Adam Howe’s note page 23
14,

15.

16.

Case 1:18-cv-12569-ADB Document12 Filed 12/26/18 Page 9 of 13

This would relate to the erroneous FBI, Criminal Justice Information Services ("CJIS"), data
that allowed the BRIC/FBI/BPD to leave an ArmaLite AR-15 in the appellant's home after the
execution of a deeply flawed and unconstitutional search and seizure. This and another rifle
owned by the appellant were “not recorded” by CJIS® when legally purchased in
Massachusetts five years ago. This “omission” aided the BPD in leaving said rifle? in the
appellant’s home after the search was completed under the cover of plausible deniability.
This “oversight” has been documented by both police statements and video evidence taken
on the day in question: they are included and can be found on the accompanying CDs.

The search was initiated and executed by a BRIC/FBI/BPD Joint Terrorism Task Force
employee, Det. Scott MacCallum while “accompanied” by FBI Special Agent Steve Kimbal.'°
Furthermore, it is implicitly acknowledged in ADA Connelly’s “Commonwealth's
Supplemental Response... for Production of Documents” that Det. MacCallum does operate
in some capacity as an agent of the FBI. Also note, in the slide provided", that the BRIC is a
fusion center coordinating the work of federal and local law enforcement. It also is more
likely than not that this organization is managed or controlled by federal authorities.

Det. Scott MacCallum claims to have executed his search warrant at 231 Independence
Dr. at precisely 7PM". Sunset that April 10th occurred at approximately 7:20PM. Please

consult the photograph taken from inside the appellant's home showing an officer standing

 

8 Please see CW v Todd Myers 000031 - “Criminal Justice Information System check showed that Myers owned 12
firearms.” Page 24

> Please see Incident Report labeled CW v Todd Myers 000038 - “thirteen firearms have been recovered.” Page 25.
Note that this does not include the rifle taken by Det. MacCallum taken on that day — bringing the total to 14.

10 Please see Commonwealth's Supplemental Response Page 26 - 27
1 Please see “Boston Police Department — Boston Regional Intelligence Center” page 28
"2 Please see Incident Report labeled CW v Todd Myers 000033 page 29
Case 1:18-cv-12569-ADB Document 12 Filed 12/26/18 Page 10 of 13

outside awash in mid-day sunlight.’? It is therefore clear that the BRIC entered the
appellant’s home in advance of the warrant in violation of his 4° Amendment rights
highlighting the government's repeated and serious violations of the appellant's civil
liberties and the need for redress, Furthermore, note that in Det. MacCallum’s incident
report on CW v. Todd Myers 000033 the search warrant number does not match either the
actual warrant” or even the application for a warrant".

17. Consequently, the appellant, as a result of the four irrefutable points of contact made by

Federal Bureau of Investigation:

1. FBI Special Agent Howe's introduction of the wholly unreliable Nasifs;

2. The faulty data provided by the FBI's CJIS regarding the number of the
appellant's firearms, which resulted in the BRIC leaving an AR-15 in the
appellant's home after the raid;

3. The dual nature of the BRIC as a fusion center for the coordination of federal
and local law enforcement that has absurdly been denied by the Suffolk
County District Attorney's office;

4. The only recently acknowledged presence of FBI Special Agent Steve Kimbal

in the unconstitutional raid on the appellant's home;

 

3 Please see photo page 30
14 Please see CW v. Todd Myers 000039 page 31
15 Please see CW v. Todd Myers 000043 page 32
18.

19.

Case 1:18-cv-12569-ADB Document 12 Filed 12/26/18 Page 11 of 13

which would classify them as, “persons who have participated in investigating or evaluating
the case" as per M.R.C.P. Rule 14 and the requested information as “relevant to [the] party's
claim or defense and proportional to the needs of the case, considering the importance of
the issues at stake in the action” as per Fed. R. Civ. P. 26 (b)(1), requests the documents and
communications related to the appellant since the faulty CJIS data was entered more than
five years ago. This is, of course, when the two Palmetto State Arms AR-15 lowers were
legally purchased by Mr. Myers in Massachusetts. In addition, the appellant requests the
privilege logs associated with the appellant's Department of Justice/FBI files so as to
facilitate a more complete exploration of the facts of the case as the errors at CJIS were likely
intended to harm the appellant and are easily recovered.

The appellant asks this Court to consider if the investigation into Mr. Myers could have
even happened without the Federal Bureau of Investigation. If one were to assume quite
simply that the BRIC was in fact under federal oversight, which would require not even a
large leap, then the entirety of this investigation would belong to the Federal Bureau of
Investigation and the Department of Justice. It is also a question that has disturbing
implications regarding the federal control of local law enforcement.

Therefore, under Rule 56(a) of the Federal Rules of Criminal Procedure, summary
judgement is to be granted “if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to a judgement as a matter of law.” Fed. R. Civ. P
56(a). In this instance, the appellant has shown that the only variable that remains is the
degree of control by federal agencies over the BRIC which is hardly necessary to prove that

the DOJ and the FBI were “participants in” or “evaluated” the investigation. The FBI was the
20.

21.

22.

Case 1:18-cv-12569-ADB Document 12 Filed 12/26/18 Page 12 of 13

point of origin, the source of, or at the very least complicit with, the constitutional violations
and without question the point of critical failure (CJIS). To hold them blameless and not
demand proportional discovery would simply compound the wrong.

And finally, given the sheer number and pervasive nature of the negative influences
exerted on the appellant in both the public and private sectors, which no matter his direction
are vectored against him, and the parallel forces that they all appear to exert, is it
unreasonable to request the exploration of the governmental aspects of the equation?

Given the consequences faced by the appellant, he believes that it is not.

“If the nonmoving party cannot muster sufficient evidence to make out its claim, a trial
would be useless, and the moving party is entitled to summary judgment as a matter of law.”
Anderson v. Liberty Lobby, Inc. 477 U. S. 242, 249 (1986).

Thank you for your attention to this matter. Please refer all communications to the

above listed address.

Respectfully submitted,

Todd L. Myers
231 Independence Drive
Chestnut Hill, MA 02467
617.991.6990
Case 1:18-cv-12569-ADB Document 12 Filed 12/26/18 Page 13 of 13

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was served upon the Department of
Justice's Steven A. Engel, Assistant Attorney General and the Federal Bureau of Investigation’s
Office of the General Counsel, Dana Boenteu by mail on December 17", 2018, postage prepaid
to: the U.S. Department of Justice, 950 Pennsylvania Avenue, NW Washington, DC 20530-0001
and FBI Headquarters 935 Pennsylvania Avenue, NW Washington, D.C. 20535-0001.

SIGNED under the pains and penalties of perjury.

Dated: December 26', 2018 Sth Mg

Todd L. Myers, Pro Se
